UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2013 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 0-12719 94-2656341 (State or other jurisdiction of incorporation) Commission File No. (IRS Employer Identification Number) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices, including zip code) (925) 328-4650 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On September 18, 2013, Giga-tronics Incorporated (the “Company”) held its annual meeting of shareholders. There were issued and outstanding on July 22, 2013, the record date for the meeting, 5,059,747 shares of Common Stock and an aggregate of 18,533.51 shares of Convertible Voting Perpetual Preferred Stock eligible to vote. The Convertible Voting Perpetual Preferred Stock, all of which is held by Alara Capital AVI II, LLC, entitles the holder to vote with holders of the Common Stock at the rate of 100 votes per share. Holders of a total of 4,258,709 (84.17%) shares of Common Stock and 18,533.51 (100%) shares of Convertible Voting Perpetual Preferred Stock were present at the meeting in person or represented by proxy. All proposals passed, with the votes listed below. 1. Elect seven directors to the Company’s Board of Directors for the ensuing year: Election of Directors Votes For * Votes Withheld Abstentions and Broker Nonvotes Gordon L. Almquist James A. Cole Garrett A. Garrettson Kenneth A. Harvey Lutz P. Henckels John R. Regazzi William J. Thompson * Totals include 1,853,351 votes represented by 18,533.51 shares of the Company’s Convertible Voting Perpetual Preferred Stock. The foregoing proposal passed; all nominees have been elected as Directors for the ensuing year. 2. Ratify the appointment of Crowe Horwath, LLP as independent certified public accountants for the fiscal year ending March 30, 2014: Votes For * Against Abstain * Total includes 1,853,351 votes represented by 18,533.51 shares of the Company’s Convertible Voting Perpetual Preferred Stock. The foregoing proposal has been approved. No other matters were presented for approval. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GIGA-TRONICS INCORPORATED Date: September 23, 2013 By: /s/ Steven D. Lance Steven D. Lance Vice President, Finance, Chief Financial Officer
